PER CURIAM.
The appellant distributes four weekly publications, free of charge, which he seeks to have exempted from sales tax under Section 212.08(6), Florida Statutes. It is the appellant’s position that it is the clear legislative intent to exempt newspapers, and the word newspaper is unambiguous. Therefore, Rule 12A-1.08, Florida Administrative Code, is invalid insofar as it attempts to restrict newspapers to those publications which are sold and not given to the reader free of charge, and have been entered, or qualified to be admitted and entered, as second class mail matter.
We disagree with appellant’s fundamental premise that the word newspaper is unambiguous. Having reached this determination, we next conclude that the administrative construction of the statute is not clearly erroneous or unauthorized. Sections 212.17, and 212.18, Florida Statutes, confer rule making power on the Department of Revenue, and it is settled law in Florida that the administrative construction of a statute by those charged with its enforcement and interpretation is entitled to great weight. Green v. Wisner, 119 So.2d 814, 816 (Fla.2d DCA 1960) and Odham v. Foremost Dairies, Inc., 128 So.2d 586, 592 (Fla.1961). Having determined that the promulgation of Rule 12A-1.08 was a valid exercise of the agency’s rule making power, it is the opinion of this Court that the judgment below should be AFFIRMED.
McCORD, ERVIN and SHAW, JJ., concur.